Citation Nr: 0532695
Decision Date: 12/02/05	Archive Date: 03/02/06

DOCKET NO. 04-02 384                        DATE DEC 02 2OO5

On appeal from the decision of the
Department of Veterans Affairs Regional Office in Reno, Nevada

THE ISSUE

Entitlement to an evaluation in excess of 70 percent for multiple sclerosis with amnestic disorder, major depression, panic disorder, and dementia.

REPRESENTATION

Appellant represented by: Paralyzed Veterans of America, Inc.



FINDINGS OF FACT

1. The veteran in this case served on active duty from September 1970 to September 1974.

2. On July 29,2005, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.

CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the appellant or his representative have been met. 38 U.S.C.A. § 7l05(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In July 2000, the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, denied an increased rating for multiple sclerosis with dementia, then rated as 30 percent disabling. In October 2001, the RO increased the rating to 70 percent for the veteran's psychiatric disorder, characterized at that time as multiple sclerosis with amnestic disorder, major depression, panic disorder, and dementia. On July 26, 2005, the Board remanded this claim for additional development. In a letter dated July 29, 2005, the veteran's representative asked that the part of the Board's decision that remanded that claim be "vacated." He stated that the veteran was satisfied with his 70 percent rating.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.202 (2005). Withdrawal may be made by the appellant or

- 2 



by his or her authorized representative. 38 C.F.R. § 20.204 (2005). The appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

ORDER

The appeal is dismissed.

P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

- 3 




